IN THE SUPREME COURT OF THE STATE OF NEVADA


                 FELTON L. MATTHEWS, JR.,                              No, 70256
                                    Appellant,
                               vs.
                 LAS VEGAS JUSTICE COURT, LAS
                 VEGAS TOWNSHIP; LAS VEGAS                                  FILED
                 JUSTICE COURT CLERK
                 DEPARTMENT 7; WARDEN D. NEVEN;                             MAY 1 1 2016
                 TRINITY PHARRIS; SGT. KIM; SGT.
                 SHIELDS; CO COIN; CO CROPPER; CO
                 JAMES WILSON; CO J.
                 HOLLINGSWORTH; CO J. RIGNEY;
                 SKY HOFFMAN; CO A. SAUNDERS:
                 DIRECTOR JAMES G COX; THE
                 STATE OF NEVADA DEPARTMENT
                 OF CORRECTIONS; THE STATE OF
                 NEVADA; AND SKYE HOMAN,
                                    Respondents.

                                      ORDER DISMISSING APPEAL
                             This is a pro se appeal from an order granting a motion for
                 summary judgment and dismissing appellant's petition for a writ of
                 mandamus. Eighth Judicial District Court, Clark County; Joanna
                 Kishner, Judge.
                             Our review of the documents submitted to this court pursuant
                 to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears the
                 district court has not yet entered a final written order, and the notice of
                 appeal was prematurely filed. The district court held its hearing on April
                 5, 2016, at which time it dismissed the case. To date no written order
                 appears to have been entered. Thus, this appeal is premature and we lack
                 jurisdiction over the appeal at this time. See NRAP 4(a)(6) (providing that
                 "[a] premature notice of appeal does not divest the district court of

SUPREME COURT
        OF
     NEVADA


101 1947A



       rTha-W,
                jurisdiction" and that this court "may dismiss as premature a notice of
                appeal filed after the oral pronouncement of a decision or order but before
                entry of the written judgment or order"); Rust v. Clark Cnty. Sch. Dist.,
                103 Nev. 686, 688-89, 747 P.2d 1380, 1381-82 (1987) (explaining that oral
                rulings are ineffective for appeal purposes and that a written order or
                judgment must be filed before a district court ruling can be appealed).
                Accordingly, we
                            ORDER this appeal DISMISSED.




                                        Douglas
                                                s qA
                                                  ,91
                                                    dr             J




                Cherry




                cc: Hon. Joanna Kishner, District Judge
                     Felton L. Matthews, Jr.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA

                                                     2
MI I 907A 0/W